DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This final rejection, issued in response to applicant’s amendments and arguments received 07/27/2021.  Currently, claims 1-11, 21-28 are pending, with claims 6-8, 10-11 remaining as previously withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 9, 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,278,172 to Herrig.
Regarding claim 1, Herrig discloses a vascular access kit (50, in kit form column 11 line 34-42) comprising:
a connector (270) comprising a first securing structure (278) and a second securing structure  (280) each pivotably coupled to the connector (column 5 line 13-16, each end pivotably coupled with the hinge) and together are configured to close over a first end (254) of the connector (shown in fig. 3), the connector configured to couple to a first end of a first artificial conduit (162) with a first outside diameter and a first end (146) of a strain relief (164) by sandwiching the first end of the artificial conduit and the first end of the strain relief (164) between a portion of the connector and the first and second securing structures such that there in a continual lumen through the first artificial conduit and the connector. (column 5 lines 62-66; first and second members engage outer surface of an inflow component, not shown in figure 4; column 14 lines 37-43; describes figures 10 and 11 in use together.  Also see figures 12A-12F; although referencing connector 770 instead of 270, the examiner notes the referenced components are the same on either 770 or 270; 770 is referenced to show a method instead of device of 270, as noted in column 14 line 10-12.)
Herrig does not disclose a conduit outside diameter measurement apparatus comprising indicia, wherein the indicia enable an end user to determine if the first artificial conduit and the strain relief are coupleable with the connector when the first end of the 
Herrig discloses different end users have different preferences regarding which inflow components to use with the connector (column 3 lines 12-17).  While the connector (270) is designed to work with a range of different products in a product line (column 6 line 7-9), it is clear that an end user may prefer a different manufacturer or device not known as compatible with the provided connector.   Herrig discloses the kit can include an outflow component connector, a connecting device, a dilator, as well “other components”.  Thus, the problem to be solved is determining compatibility from inflow tubes from varying manufacturers and/or of varying materials with the Herrig connector, which is determined by size of the referenced tubes.
Corbin discloses a tool (figure 1) and gauge for fittings, pipes, hoses, and nuts with indicia (see figure 1).  It is clear that by placing a pipe or hose (which are each conduits) into the openings, one could quickly determine the size of the hose therethrough, and therefore allow an end user to determine if the conduit and strain relief are coupleable with the connector based upon the size indicated on the gauge device.  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a gauge in the vascular access kit in order to allow a user to quickly determine compatibility of tubes and connectors that are not included which may be from a different manufacturer or of other materials, depending on the end users preference, which is an advantage over simply connecting various connectors and tubes 
Regarding claim 2, Herring discloses the vascular access kit of claim 1, wherein the connector is one of a plurality of different sized connectors (column 11 line 37-38; kit includes at least an outflow component connector and a connecting device; it is further noted that the wording of this claim does not positively require the plurality of different sized connectors within the kit; just that the connector within the kit be one of a plurality of different sized connectors.)
Regarding claim 3, Corbin further discloses wherein the indicia correlate to the plurality of different sized conduits, but not connectors.  (see indicia on gauge; each are different sizes of conduits)  The examiner notes Herrig discloses the diameter of inflow component can match or be substantially equivalent to the connector (column 4 lines 55-61.  Although referencing connector 770 instead of 270, the examiner notes the referenced components are the same on either 770 or 270; 770 is referenced to show a method instead of device of 270, as noted in column 14 line 10-12).  Therefore the indicia can correlate to the size of connectors or conduits since they should be effectively be equivalent.  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to correlate the indicia to the connectors in order to ensure the connectors and/or conduits are compatible for use.
Regarding claim 4, Herring discloses wherein the connector is configured to couple to a first end of a second artificial conduit (66) with a second outside diameter, such that there is a continual lumen through the first artificial conduit, the connector, and the second 
Regarding claim 5, Corbin further discloses wherein the indicia comprise a plurality of holes with varying diameters disposed through a card.  (Figure 1, the holes are sized as the indicia indicate.)
Regarding claim 21, Herrig further discloses wherein the first artificial conduit is one of a plurality of different sized artificial conduits. (It is noted the conduits are not positively claimed.  Nonetheless, Herrig discloses the conduits as varying sizes; see at least column 4 line 36-40; column 11 lines 21-24; each of sleeve and grafts can have varying diameters.)
	Regarding claim 23, the examiner notes the conduits are not positively recited, thus the claim is further modifying functionality of the unclaimed conduits.  The examiner notes that each one of the plurality of different sized artificial conduits of Herrig is capable of passing into a respective hole of the plurality of holes because the holes are meant for measuring conduits and nothing prevents the conduits from being measured.
	Regarding claim 24, Herrig discloses wherein each one of the plurality of the different sized connectors is configured to couple with a respective artificial conduit of the plurality of the different sized artificial conduits.  (The examiner notes the neither the plurality of connectors nor the artificial conduits are positively recited; however each of the connectors in Herrig are connectable with a variety of conduits; see at least column 5 line 54-60; 270 engages with outflow component from figure 1; see column 3 lines 37-53 which describe a variety of conduits.)
s 9, 22, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Herrig in view of Corbin, and further in view of US 2001/0011421 to Bakke et al.
Herrig in view of Corbin disclose applicant’s basic inventive concept substantially as claimed as disclosed above.  Corbin further discloses half crescent cut-aways which correspond to one of a plurality of outside diameter measurements (see top of figure 1; right side of card when oriented to the user.)  However, a first portion is not pivotably coupled to a plurality of members, each with the half crescent as claimed.
Bakke discloses a pipe size measuring tool that can be made of any scale in order to properly and quickly measure the outer diameter and sizing of any piping, tube, conduit, etc. [0023-0024] Bakke’s outside diameter measuring tool comprises a first portion (10) pivotably coupled to a plurality of members (2) each with a different half crescent cutaway [0019], see all figures) which correspond to a plurality of outside diameter measurements ([0020] each gauge marked with outer diameter of the mouth therein). Bakke discloses this measuring apparatus is advantageous when only a portion of a pipe is exposed, or if the part being measured is otherwise partially blocked [0002], and saves time and effort to determine circumferential and diametrical sizes [0011].  The pivoting allows the tool to be folded to a compact size and fit into a user’s hand or tool case.  [0020]  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the measurement art to provide the outside diameter measuring tool as claimed for the advantage of providing a folded, compact tool to minimize the space it occupies and for ease of handling and use.
Regarding claim 22, Herrig in view of Corbin do not teach wherein each of the plurality of holes is sized to match an outside diameter of a respective artificial conduit of 
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to size the tool to match the devices being measured in order to allow for proper measuring of the conduits, because Bakke teaches sizing the device based upon the type and size of conduit being measured, and tailoring the device for its intended purpose is obvious.
Regarding claim 25, Herrig further discloses wherein the first artificial conduit is one of a plurality of different sized artificial conduits. (It is noted the conduits are not positively claimed.  Nonetheless, Herrig discloses the conduits as varying sizes; see at least column 4 line 36-40; column 11 lines 21-24; each of sleeve and grafts can have varying diameters.)
Regarding claim 26, Herrig in view of Corbin as modified by Bakke teaches wherein each one the different half crescent cut-aways is sized to match an outside diameter of a respective artificial conduit of the plurality of different sized artificial conduits. ([0023-0024] the tool can be made of any scale in order to properly and quickly measure the outer diameter and sizing of any piping, tube, conduit, etc.)
Regarding claim 27, the examiner notes the conduits are not positively recited.  However, each one of the plurality of different sized artificial conduits is capable of passing into a respective half-crescent cut away because the cutaways are meant for measuring conduits and nothing prevents the conduits from being measured.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA A SNYDER/Examiner, Art Unit 3783         
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783